Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                          September 15, 2020

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
STATE OF WASHINGTON,                                                 No. 53345-6-II
                                                                     (Consolidated)
                               Respondent,
       v.

TYLER JUSTIN MCVEY,

                              Appellant.
In the Matter of the Personal Restraint                              No. 53631-5-II
Petition of

TYLER JUSTIN MCVEY,
                                                              UNPUBLISHED OPINION
                               Petitioner.

       WORSWICK, J. — Tyler McVey was convicted of first degree child rape and first degree

child molestation. In this consolidated case, we consider McVey’s direct appeal and personal

restraint petition (PRP), both raising ineffective assistance of counsel arguments. In his direct

appeal, McVey contends that the trial court erred by denying his CrR 7.8 motion for relief from

judgment because he received ineffective assistance of counsel when his trial counsel failed to

interview a potential eyewitness and failed to call that witness to testify at trial. In his PRP,

McVey contends that he received ineffective assistance of counsel because his trial counsel

failed to share discovery with McVey and did not call McVey to testify at trial. We disagree

with all of McVey’s contentions, affirm the trial court’s denial of his motion for relief from

judgment, and deny his PRP.
No. 53345-6-II;
Cons. No. 53631-5-II


                                              FACTS

                                      I. BACKGROUND FACTS

       When ES was four years old her father, Jason Seevers, had full custody of her, but she

frequently visited her mother, Kecia Johnson, at Johnson’s home. At the time, Johnson’s

boyfriend, McVey, and her stepfather, Mark Schmidt, often stayed at her home. During ES’s

visits, when Johnson left for work, McVey would watch ES. Schmidt was incapable of watching

ES due to a previous stroke. After one visit to Johnson’s house, ES told Seevers that McVey

touched her and she did not like it. When Seevers’s wife handed ES a doll and asked ES where

McVey had touched her, ES pointed at the middle of the doll’s groin. ES later told a forensic

interviewer that McVey had put his hand inside her body.

       The State charged McVey with one count of first degree rape of a child and one count of

first degree child molestation. At trial, McVey chose not to testify. McVey’s trial counsel did

not call any defense witnesses and, during his closing argument, argued primarily that ES

fabricated the allegations against McVey at the encouragement of her father as part of an

ongoing child custody battle with Johnson. The jury returned guilty verdicts on both counts.

                                       II. CrR 7.8 MOTION

       After our court affirmed McVey’s convictions following his first appeal, McVey filed a

CrR 7.8 motion for relief from judgment. In his motion, McVey argued that he received

ineffective assistance of counsel during his trial. The trial court ordered an evidentiary hearing

on McVey’s motion.

       David Haller testified at the CrR 7.8 hearing. He explained that McVey’s trial counsel,

Robert Brungardt, had hired him as a private investigator and asked him to attempt to make

contact with Schmidt. Although Haller did not make contact with Schmidt in person, he did

                                                 2
No. 53345-6-II;
Cons. No. 53631-5-II


exchange text messages with someone who said he was Schmidt. Haller asked Schmidt if he

could see ES and McVey while waiting for ES’s father to pick her up on the day in question, and

Schmidt replied, “[N]o.” 1 Report of Proceedings (RP) at 101. Haller also contacted Johnson

and asked if she had discussed the events with Schmidt. Johnson told Haller that Schmidt told

her he had not seen anything unusual that day but he did not have ES and McVey in his sight for

the entire time. Haller testified that in the course of his investigation, he learned that Schmidt

had moved to Florida, but he was unable to obtain an address for him.

       Brungardt also testified at the hearing. Brungardt testified that McVey had told him

Schmidt could be an alibi witness, which is why Brungardt directed Haller to attempt to locate

Schmidt. Brungardt recalled that ES had stated that Schmidt had been in his room at the time of

the rape. Brungardt explained that he did not believe Schmidt would be a helpful witness based

on Schmidt’s statement that he did not have direct sight of McVey and ES during the relevant

time period. Brungardt was also aware that Schmidt had health issues from a previous stroke

that limited his ability to communicate, which factored into his decision not to pursue him further

as a witness. Instead, Brungardt chose to pursue an alternative defense theory focusing on child

custody issues.

       Brungardt testified about his pretrial conversations with McVey. Brungardt recalled

discussing the report of ES’s forensic interview with McVey and explaining to McVey that

Brungardt had listened to the audio of the interview. Brungardt also testified that he had

multiple conversations with McVey about McVey’s right to testify during trial. At the time of

their conversations, Brungardt made McVey aware of his investigation into the case including

listening to the forensic interview. Brungardt testified, “I never and have never told a client that

he or she should not testify.” 1 RP at 150.

                                                  3
No. 53345-6-II;
Cons. No. 53631-5-II


         Schmidt also testified at the CrR 7.8 hearing. Schmidt had significant difficulty

testifying audibly and answered each question by nodding “yes” or “no.” Schmidt

acknowledged that he had lived at Johnson’s home with ES, but shook his head “no” when asked

if he lived there when ES said McVey touched her inappropriately. Schmidt shook his head “no”

when asked if he ever saw McVey touch ES inappropriately. 2 RP at 172. Schmidt shook his

head “no” when asked if ES ever told him that McVey touched her inappropriately. 2 RP at 178.

Schmidt shook his head “no” when asked if he remembered the day of the incident between ES

and McVey. 2 RP at 184. Schmidt did not remember if he was at Johnson’s house on the day of

the incident and did not have any direct knowledge of whether the allegations did or did not

occur.

         Schmidt did not recall whether he exchanged text messages with Haller. Schmidt

acknowledged that the phone number Haller messaged belonged to him. Schmidt could not

recall whether he had ever talked to a lawyer other than McVey’s counsel for the CrR 7.8

hearing or if he ever spoke to law enforcement regarding the incident with ES.

         Following the CrR 7.8 hearing, the trial court entered written findings of fact and

conclusions of law. The court found the State’s witnesses credible. The trial court also found

that Schmidt’s previous stroke adversely affected his cognitive function, ability to communicate,

and his memory. The trial court found that Schmidt had difficulty answering yes or no questions

appropriately, struggled to answer simple questions, and expressed a lack of comprehension.

Due to contradictions in Schmidt’s testimony and his lack of comprehension, the trial court

found that Schmidt’s testimony was unbelievable and that, had he been called to testify at trial, a

jury would have given his testimony no weight, such that there was no reasonable probability

that testimony from Schmidt would have affected the outcome of trial. Based on these findings,

                                                  4
No. 53345-6-II;
Cons. No. 53631-5-II


the trial court concluded that McVey could not show that he was prejudiced by Brungardt’s

decision not to further investigate Schmidt or call Schmidt as a witness at trial, and the trial court

denied McVey’s motion for relief from judgment.

       McVey appeals the trial court’s denial of his motion for relief from judgment.

                                            ANALYSIS

                                        I. LEGAL PRINCIPLES

       We review a superior court’s denial of a CrR 7.8 motion for relief from judgment for

abuse of discretion. State v. Robinson, 193 Wash. App. 215, 217, 374 P.3d 175 (2016). A trial

court abuses its discretion when its decision is manifestly unreasonable or based on untenable

grounds, or when no reasonable judge would have reached the same decision. Robinson, 193
Wash. App. at 217-18; State v. McKenzie, 157 Wash. 2d 44, 52, 134 P.3d 221 (2006). We review the

findings of fact on a CrR 7.8 motion for substantial evidence. State v. Ieng, 87 Wash. App. 873,

877, 942 P.2d 1091 (1997). Substantial evidence is a sufficient quantity of evidence to persuade

a rational, fair-minded person that a finding is true. State v. Schultz, 170 Wash. 2d 746, 753, 248
P.3d 484 (2011). We defer to the trier of fact on credibility issues. State v. Camarillo, 115
Wash. 2d 60, 71, 794 P.2d 850 (1990). Unchallenged findings of fact are verities on appeal. State

v. Stewart, 12 Wash. App. 2d 236, 240, 457 P.3d 1213 (2020).

       Under CrR 7.8(b)(5), a court may grant relief from judgment for “[a]ny other reason

justifying relief from the operation of the judgment.” Ineffective assistance of counsel can

provide the basis for vacating a judgment under CrR 7.8(b)(5). See State v. Martinez, 161 Wn.

App. 436, 441, 253 P.3d 445 (2011).




                                                  5
No. 53345-6-II;
Cons. No. 53631-5-II


       “We review ineffective assistance of counsel claims de novo.” State v. Estes, 188 Wash. 2d
450, 457, 395 P.3d 1045 (2017). Ineffective assistance of counsel is a two-prong inquiry. State

v. Grier, 171 Wash. 2d 17, 32, 246 P.3d 1260 (2011). To prevail on an ineffective assistance of

counsel claim, a defendant must show that defense counsel’s performance was deficient, and the

deficient performance prejudiced the defendant. Grier, 171 Wash. 2d at 33. A failure to prove

either prong ends our inquiry. State v. Hendrickson, 129 Wash. 2d 61, 78, 917 P.2d 563 (1996).

       There is no ineffective assistance when counsel’s complained of actions are trial tactics

or go to the theory of the case. Grier, 171 Wash. 2d at 33. There is a strong presumption that

defense counsel’s conduct was not deficient. State v. McFarland, 127 Wash. 2d 322, 335, 899 P.2d
1251 (1995). Because of this presumption, “the defendant must show in the record the absence

of legitimate strategic or tactical reasons supporting the challenged conduct by counsel.”

McFarland, 127 Wash. 2d at 336.

       To be effective, trial counsel must investigate the case. State v. Jones, 183 Wash. 2d 327,

339, 352 P.3d 776 (2015). Counsel’s duty includes making reasonable investigations, or making

a reasonable decision that renders particular investigations unnecessary. In re Pers. Restraint of

Gomez, 180 Wash. 2d 337, 355, 325 P.3d 142 (2014). This duty to investigate includes

interviewing witnesses. Jones, 183 Wash. 2d at 339. The decision whether to call a witness is

generally presumed to be a matter of trial strategy or tactics, but this presumption may be

overcome by showing that the witness was not presented because counsel failed to conduct

appropriate investigations. State v. Thomas, 109 Wash. 2d 222, 230, 743 P.2d 816 (1987).




                                                 6
No. 53345-6-II;
Cons. No. 53631-5-II


                                         II. CrR 7.8 MOTION

         McVey argues that the trial court abused its discretion by denying his motion for relief

from judgment because he received ineffective assistance from his trial counsel when counsel

failed to adequately investigate Schmidt and failed to call him to testify at trial. We disagree.

         McVey contends that his trial counsel failed to adequately investigate Schmidt, but the

record does not support his contention. Rather, the record reflects that trial counsel conducted a

reasonable investigation into Schmidt upon learning he may be a potential alibi witness. Based

on counsel’s investigator’s communications with Schmidt, Schmidt’s health challenges,

statements by ES in her forensic interview, and Johnson’s recollection of conversations with

Schmidt, trial counsel made the tactical decision not to further pursue him as a witness.

Brungardt testified that he made the strategic decision to present a different defense theory at

trial—that the rape accusations were fabricated as part of an ongoing child custody battle. Given

this testimony, McVey cannot show that trial counsel’s decision not to pursue Schmidt further or

call him as a witness at trial was anything other than a legitimate trial tactic. Legitimate trial

tactics do not constitute deficient performance. McFarland, 127 Wash. 2d at 336.

         The trial court did not enter findings or conclusions regarding whether trial counsel

rendered deficient performance, ending its inquiry after concluding that McVey could not satisfy

the prejudice prong of the Strickland1 test. But we may affirm on any grounds supported by the

record, and Brungardt’s decision not to pursue Schmidt as a witness was clear trial strategy.




1
    Strickland v. Washington, 466 U.S. 668, 688, 104 S. Ct. 2052, 80 L. Ed. 2d. 674 (1984).


                                                  7
No. 53345-6-II;
Cons. No. 53631-5-II


State v. Streepy, 199 Wash. App. 487, 500, 400 P.3d 339 (2017). Accordingly, we affirm the trial

court’s denial of McVey’s CrR 7.8 motion.2

                                II. PERSONAL RESTRAINT PETITION

       In his PRP, McVey contends that he received ineffective assistance of trial counsel

because his counsel failed to review all discovery with McVey and did not call McVey to testify

at trial.3 We disagree.

       A petitioner may request relief through a PRP when he is under unlawful restraint. RAP

16.4(a)-(c). One way to prove unlawful restraint is for a personal restraint petitioner to show a

constitutional error that results in actual and substantial prejudice. In re Pers. Restraint of

Monschke, 160 Wash. App. 479, 488, 251 P.3d 884 (2010). If such a petitioner makes a successful

ineffective assistance of counsel claim, he has necessarily met his burden to show actual and




2
 In a Statement of Additional Grounds for Review, McVey points out that Schmidt was capable
of driving himself to-and-from the casino, arguing it evidences Schmidt’s competence and
undermines the trial court’s finding that a jury would have found Schmidt’s testimony
unbelievable. But substantial evidence supports the trial court’s finding. Schmidt struggled to
answer questions at the hearing and had limited recall of the relevant time period. McVey does
not assign error to the trial court’s findings that Schmidt had difficulty answering yes or no
questions appropriately, had difficulty answering simple questions, and demonstrated a lack of
comprehension. These findings are now verities on appeal. Stewart, 12 Wash. App. 2d at 240.
That Schmidt occasionally drove himself to the casino does not overcome the substantial
evidence supporting the trial court’s findings.
3
  In his petition, McVey occasionally references trial counsel’s alleged failure to cross-examine
ES as a basis for his ineffective assistance of counsel claim, but the substance of his argument
does not mention cross-examination and focuses entirely on counsel’s review of discovery and
McVey’s decision not to testify. “‘[P]assing treatment of an issue or lack of reasoned argument
is insufficient to merit judicial consideration.’” State v. Mason, 170 Wash. App. 375, 384, 285
P.3d 154 (2012) (quoting West v. Thurston County, 168 Wash. App. 162, 187, 275 P.3d 1200
(2012) (internal quotations omitted)). Accordingly, we do not consider McVey’s assertion that
trial counsel failed to adequately cross examine ES.


                                                  8
No. 53345-6-II;
Cons. No. 53631-5-II


substantial prejudice. In re Pers. Restraint of Crace, 174 Wash. 2d 835, 846-47, 280 P.3d 1102

(2012).

          McVey states that he was not aware of ES’s forensic interview and that had trial counsel

reviewed it with him and called Schmidt as a witness at trial, McVey would have testified at

trial. But the record does not support McVey’s contention.4 Brungardt testified that he listened

to the audio of ES’s forensic interview and discussed the contents of it with McVey. Brungardt

also testified that he explained to McVey that he was unable to locate Schmidt.

          Brungardt also recalled having multiple conversations with McVey about McVey’s right

to testify during trial. Brungardt testified, “I never and have never told a client that he or she

should not testify.” 2 RP at 150. At trial, the court took a brief recess for trial counsel and

McVey to discuss whether McVey wanted to testify. Following the recess, trial counsel

informed the court that McVey chose not to testify. The trial court confirmed with McVey that

that was his choice and that he did not need any more time to make that decision.

          The record does not support McVey’s contentions in his PRP. Instead, the record shows

that trial counsel appropriately reviewed discovery and discussed the case with McVey before

and during trial, and that McVey made an informed decision not to testify. Because McVey’s

arguments are based on incorrect facts, he fails to show that his trial counsel rendered deficient

performance such that McVey received ineffective assistance of counsel.




4
 McVey made this identical argument in his CrR 7.8 motion, but conceded the issue at the
hearing after evidence was presented that did not support his claim.
                                                  9
No. 53345-6-II;
Cons. No. 53631-5-II


        We affirm the trial court’s denial of McVey’s CrR 7.8 motion for relief from judgment

and deny McVey’s PRP.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                       ____________________________
                                                                Worswick, P.J.


_________________________
 Melnick, J.



________________________
 Cruser, J.




                                                 10